EXHIBIT 99 NEWS RELEASE For more information For Immediate Release Mary Ryan 630-663-8283 Aftermarket Technology Corp. Reports Fourth Quarter and Full-Year 2007 Results and Issues 2008 Guidance •2007 full-year net sales record of $530.7 million, up 6.6% versus 2006 • 2007 full-year Logistics net sales record of $293.9 million, up 11.6%versus • 2007 full-year operating income of $63.1 million, up 89% versus • $1.81 full-year earnings per diluted share from continuing operations, up123% versus 2006 • Agreement to sell NuVinci TM business DOWNERS GROVE, Illinois, Tuesday, February 12, 2008 Aftermarket Technology Corp. (NASDAQ:ATAC), today reported financial results for the fourth quarter and full-year 2007. 1 Fourth Quarter Results For the quarter ended December 31, 2007, net sales increased 5.5% to $134.6 million from $127.6 million for the same period in 2006. Operating income of $14.7 million in the fourth quarter of 2007 was an increase of 4.3% from $14.1 million in the fourth quarter of 2006. Income from continuing operations of $9.2 million increased slightly from $9.1 million for the fourth quarter of 2006. The resulting income from continuing operations per diluted share was $0.41 for the fourth quarter of 2007 compared to $0.42 per share for the fourth quarter of 2006. The Company’s Logistics segment delivered its strongest quarterly revenue to date with net sales of $80.9 million, up 18.4% from $68.3 million for the fourth quarter of 2006.Logistics segment profit for the quarter increased 26.2% to $13.0 million from $10.3 million in the same quarter of the prior year.The increases in revenue and segment profit were driven largely by the strength in volumes from a one-time automotive electronics upgrade program, and the launch and ramp-up of new programs captured in 2006 and The Drivetrain segment’s net sales of $53.7 million were down 9.4% from $59.3 million for the fourth quarter of 2006. Segment profit for the quarter was $1.7 million compared to $3.8 million for the fourth quarter of 2 These decreases were driven primarily by lower volumes with Honda and Chrysler, special charges, launch costs for new programs won in 2006, and an increase in NuVinci CVP product and market development costs. Full Year Results For the full year 2007, net sales increased 6.6% to a record $530.7 million from $498.0 million for the full year 2006. Income from continuing operations increased 126.0% to $40.0 million for the full year 2007 from $17.7 million for the prior year.Income from continuing operations per diluted share improved to $1.81 for the full year 2007 compared to $0.81 for the full year The Company’s Logistics segment recorded net sales of $293.9 million, up 11.6% from $263.4 million for the full year 2006. Logistics segment profit increased 84.4% to $45.0 million compared to $24.4 million for the full year 2006.
